J. S64010/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
RAYMARR DAQUAN ALFORD,                  :          No. 475 MDA 2015
                                        :
                       Appellant        :


        Appeal from the Judgment of Sentence, November 19, 2014,
            in the Court of Common Pleas of Lycoming County
             Criminal Division at No. CP-41-CR-0001969-2012


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 16, 2015

     Raymarr Daquan Alford appeals from the judgment of sentence of

November 19, 2014, following his conviction of first-degree murder and

related charges. We affirm.

                 On July 9, 2012, Kevan Connelly was shot in
           Flanagan Park in Williamsport, Pennsylvania. He
           died later that same day. On April 30, 2014, a jury
           found [appellant] guilty of First Degree Murder,
           Conspiracy to Commit Murder, Possessing an
           Instrument of Crime, Recklessly Endangering
           Another Person, and Firearms not to be Carried
           without a License. For First Degree Murder, the
           Court used 18 Pa.C.S. § 1102.1 and sentenced
           [appellant] to incarceration for a minimum of
           50 years and a maximum of life. For Conspiracy to
           Commit Murder, the Court sentenced [appellant] to
           incarceration for a minimum of 9.5 years and a
           maximum of 40 years. The sentence for conspiracy
           is consecutive to the sentence for murder.

Opinion and order, 3/3/15 at 1 (footnotes omitted).


* Former Justice specially assigned to the Superior Court.
J. S64010/15


      Post-sentence motions were denied on March 3, 2015, and this timely

appeal   followed.      Appellant   complied   with   Pa.R.A.P.,   Rule   1925(b),

42 Pa.C.S.A., and the trial court filed an opinion.

      Appellant has raised the following issues for this court’s review:

            A.       THE TRIAL COURT ERRED IN DENYING
                     APPELLANT’S MOTION FOR JUDGMENT OF
                     ACQUITTAL ON FIRST DEGREE MURDER.

            B.       THE TRIAL COURT ERRED IN DENYING
                     APPELLANT’S MOTION FOR JUDGMENT OF
                     ACQUITTAL ON CONSPIRACY TO COMMIT
                     MURDER.

            C.       THE TRIAL COURT ERRED IN DENYING
                     APPELLANT’S   MOTION   TO  SUPPRESS
                     PHOTOGRAPHIC       AND     IN-COURT
                     IDENTIFICATIONS BECAUSE BOTH WERE
                     TAINTED BY PRIOR TELEPHONE CONTACT
                     WITH A PERSON PRESENT AT THE CRIME
                     SCENE WHO HEARD RUMORS ABOUT WHO
                     COMMITTED THE MURDER.

            D.       THE TRIAL COURT ABUSED ITS DISCRETION
                     BY PERMITTING COMMONWEALTH WITNESSES
                     TO   IDENTIFY  PERSONS   DEPICTED  IN
                     SURVEILLANCE VIDEO AND TO DESCRIBE
                     THOSE PERSONS[’] ACTIONS WHEN NEITHER
                     WITNESS WAS PRESENT TO OBSERVE THE
                     EVENT.

            E.       THE TRIAL COURT ERRED BY ADMITTING A
                     RECORDED CALL AS SUBSTANTIVE EVIDENCE
                     WHEN THE WITNESS NEVER ACKNOWLEDGED
                     SHE MADE THE CALL AND WAS THUS NOT
                     SUBJECT TO EFFECTIVE CROSS EXAMINATION
                     CONCERNING ITS CONTENT.

            F.       THE TRIAL COURT ERRED IN DENYING
                     APPELLANT’S REQUEST TO RESENTENCE
                     BECAUSE   18 Pa.C.S.A. § 1102.1(a)(1)


                                       -2-
J. S64010/15


                   VIOLATES THE EIGHTH AMENDMENT OF THE
                   UNITED STATES CONSTITUTION.

            G.     THE TRIAL COURT ERRED IN DENYING
                   APPELLANT’S REQUEST TO RESENTENCE
                   BECAUSE   18   Pa.C.S.A. §  1102.1(a)(1)
                   VIOLATES THE EQUAL PROTECTION CLAUSE.

            H.     THE TRIAL COURT ERRED IN DENYING
                   APPELLANT’S REQUEST TO RESENTENCE
                   BECAUSE   18  Pa.C.S.A.  § 1102.1(a)(1)
                   VIOLATES THE EX POST FACTO CLAUSE
                   WHEN APPLIED TO APPELLANT.

Appellant’s brief at 5.

      After careful review, we determine that the trial court ably and

comprehensively, with appropriate citation to the record and without legal

error, disposes of each of appellant’s issues on appeal, and adopt those

opinions as our own. Specifically, appellant’s issues A and B, challenging the

sufficiency of the evidence to support his convictions of first-degree murder

and conspiracy to commit murder, are addressed in the trial court’s opinion

of March 3, 2015, denying appellant’s post-sentence motion, at pages 16

through 18.      Issue C, challenging Braheem Connelly’s identification, is

addressed in the trial court’s May 1, 2013 opinion disposing of appellant’s

pre-trial suppression motion.   (Docket #21.)    Issue D is addressed in the

trial court’s opinion and order of March 6, 2014, granting in part, and

denying in part, appellant’s pre-trial motion in limine, as well as its May 11,

2015 Rule 1925(a) opinion at pages 1 through 3.        Issue E, regarding the

admission into evidence of Anita Jackson’s telephone call in which she



                                     -3-
J. S64010/15


implicates appellant, is addressed in the trial court’s May 11, 2015 opinion at

pages 3 through 5.      Finally, appellant’s issues F through H, challenging

application of the mandatory minimum sentence in Section 1102.1(a)(1),

are discussed in the trial court’s March 3, 2015 opinion at pages 18 through

25 (see Commonwealth v. Brooker, 103 A.3d 325 (Pa.Super. 2014),

appeal denied, 118 A.3d 1107 (Pa. 2015); and Commonwealth v.

Lawrence, 99 A.3d 116 (Pa.Super. 2014), appeal denied, 114 A.3d 416

(Pa. 2015), upholding the constitutionality of Section 1102.1).

      Judgment of sentence affirmed.

      Wecht, J. joins the memorandum.

      Fitzgerald, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2015




                                      -4-
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
Circulated 11/24/2015 02:47 PM
                                                                                              Circulat6i11/24/2015
                                                                                              Circulated 1402-014-í2;(47RfOf-"
                                                                                                                   02:47 PM



                                  .
                                              r   r   ..   ..

                                                                4..1       "il
 IN THE COURT OF COMMON PLEAS'(fl LYCOMING COUNTY, PENNSYLVANIA

 COMMONWEALTH O P                     #114;   Slegitl            I ü             :   CR- 1969 -2012

          V.                                                               z,

                             r                                                       CRIMINAL DIVISION
 RAYMARR DAQUAN                                                        -
          Defendant                                                                  1925(a) Opinion


        OPINION IN SUPPORT OF ORDER IN COMPLIANCE WITH RULE 1925(a)
                   OF THE RULES OF APPELLATE PROCEDURE

          For the Defendant's first and second issues, the Court will rely on its Opinion filed on

March 3, 2015. For the Defendant's third issue, the Court will rely on its Opinion filed on May

1,   2013. For the Defendant's fourth and fifth issues, the Court will rely on this Opinion. For the

Defendant's sixth, seventh, eighth, ninth, and tenth issues, the Court will rely on its Opinion filed

on March 3, 2015.


I.   The Court did not Err in Allowing a Witness to Describe the Actions of Individuals in a

Bus Surveillance Video and Allowing Another Witness to Identify the Individuals in the

Video.

         In his fourth issue, the Defendant argues that the Court "erred by permitting

Commonwealth witnesses Shareef Thompson and Agent Trent Peacock to identify for the jury

persons they believed were depicted on a bus surveillance video and to describe those persons'

actions." Agent Peacock did not identify the individuals in the bus video. See N.T., 4125114, at

89 -92. Peacock did, however, describe the actions of the individuals in the video. See id. For

the issue of Peacock describing the actions, the Court will rely on its Opinion filed on March 6,

2014,

         Shareef Thompson did not describe the actions of the individuals in the bus video. He

did, however, identify the individuals. See N.T., 4/23/14, at 176 -77. "Lay opinion identification
                                                                         Circulated 11/24/2015 02:47 PM
                                                                         Circulated 11/24/2015       PM




 testimony is more likely to be admissible, for example, where the surveillance photograph is of

 poor or grainy quality, or where it shows only a partial view of the subject." United States     v.


 Dixon, 413 F.3d 540, 545 (6th Cir. 2005). Under Pennsylvania Rule of Evidence 701, "[i]f a

 witness is not testifying as an expert. testimony in the form of an opinion is limited to one that is:

(a) rationally based on the witness's perception; (b) helpful to clearly understanding the

witness's testimony or to determining a fact in issue; and (c) not based on scientific, technical, or

other specialized knowledge within the scope of Rule 702." Pa.R.E. 701.

        Here, the video did not clearly show the individuals. However, the jury saw the video, so

it was in a position to determine whether anybody could have recognized the individuals. See

Commonwealth v. Harris, 884 A.2d 920, 933 (Pa. Super. 2005) (quoting trial court's opinion that

Klaiber instruction was not needed in part because the jury was in an adequate position to

determine whether the video image of [the defendant] was unrecognizable). The Commonwealth

laid a foundation for how Thompson was able to identify the Defendant, Enty, and Cooley as

being the individuals in the video. Thompson had known the Defendant for about 10 years

before the video. N.T., 4/23/14, at 113. Cooley was a friend who Thompson knew from school.

Id. Thompson had known Enty for two months before the video. Id. at 113 -14. The

Commonwealth also established that the identifications were based on Thompson's perception.

Thompson recognized the Defendant from "his shirt, his jeans, and how dark he is." N.T.,

4/23/14, at 176. He recognized Enty because "he had on the saine white T -shirt and pants [as the

Defendant], but [was] lighter than [the Defendant]." Id. 176 -77. Thompson also recognized

Enty from the "twisties" in his hair. Id. at 177. Thompson recognized Cooley because "that day

he had on a black T -shirt and shorts." Id.

        Thompson's identification testimony was helpful to determining the identities of the

shooters since it put certain individuals near the location of the shooting shortly after the
                                                                          Circulated 11/24/2015 02:47 PM
                                                                          Circulated 11/24/2015       PM




 shooting. Finally, Thompson did not present any scientific, technical, or other specialized

 knowledge of the type that is precluded under Rule 701. Because Thompson's identifications of

 the individuals in the video meet the criteria of Rule 701, the Court did not err in permitting the

 identification testimony.

                                   i
 H. The Court did not Err in Allowing the Commonwealth to Play a Recorded Phone Call

 Involving Anita Jackson and Her Brother.

         In his fifth issue, the Defendant argues that the Court "erred by permitting the

 Commonwealth to introduce recorded prison phone calls during the trial." The Commonwealth

 played a recorded phone call involving Anita Jackson and her brother, who was in prison at the

 time of the call. "In an effort to ensure that only those hearsay declarations that are

 demonstrably reliable and trustworthy are considered as substantive evidence, we now hold that

a prior inconsistent statement may be used as substantive evidence only when the statement is

given under oath at a forma! legal proceeding; or the statement had been reduced to a writing

signed and adopted by the witness; or a statement that is a contemporaneous verbatim recording

of the witness's statements." Commonwealth v. Lively, 610 A.2d 7,        10 (Pa.   )   992).

        "[W]hen the prior inconsistent statement is a contemporaneous verbatim recording of a

witness's statement, the recording of the statement must be an electronic, audiotaped or

videotaped recording in order to be considered as substantive evidence. This will ensure that the

requisite degree of reliability demonstrated will be similar to instances in which the statement

was given under oath at a formal legal proceeding or the statement is reduced to a writing signed

and adopted by the declarant." Commonwealth v. Wilson, 707 A.2d 1114, 1118 (Pa. 1998),

       Jackson made inconsistent statements because, during trial, she testified that she did not

see who fired the gun, but, during the phone call, she said that she saw the Defendant shoot

Kevan Connelly. See N.T., 4/22/14 (under a separate cover), at 13. Before the call was played
                                                  3
                                                                            Circulated
                                                                            Circulated 11/24/2015
                                                                                       11/24/2015 02:47 PM
                                                                                                        PM




  for the_ jury, Jackson testified that she did not recall telling lier brother about the shooting in a

  phone call on the day after the shooting. Id. at 14 -15. At sidebar, the Defendant's attorney did

  not dispute that Jackson was involved in the phone call:

         "The fact that she made a phone call is not at issue, but the content of the phone call     I
         think is."

  N.T., 4/22/14 (under a separate cover), at 17. Because the Defendant's attorney did not dispute

  that Jackson was involved in the call and Jackson's statements were audiotaped

  contemporaneously with her making the statements, the Court properly admitted Jackson's

  statements as substantive evidence.

         Even if Jackson's statements are not inconsistent statements that can be considered

 substantive evidence, they were properly admitted under the excited utterance exception to the

 hearsay rule. An excited utterance is:

         [A] spontaneous declaration by a person whose mind has been suddenly made subject to
         an overpowering emotion caused by some unexpected and shocking occurrence, which
         that person has just participated in or closely witnessed, and made in reference to some
         phase of that occurrence which he perceived, and this declaration must be made so near
         the occurrence both in time and place as to exclude the likelihood of its having emanated
         in whole or in part from his reflective faculties.

 Commonwealth v. Keys, 814 A.2d 1256, 1258 (Pa. Super. 2003) (quoting Allen v. Mack, 28

_A,2d 783, 784 (Pa. 1942))¡ The following is considered in determining whether a statement is an

 excited utterance:

         1) whether the declarant, in fact, witnessed the startling event; 2) the time that elapsed
        between the startling event and the declaration; 3) whether the statement was in narrative
        form (inadmissible); and, 4) whether the declarant spoke to others before making the
        statement, or had the opportunity to do so. These considerations provide the guarantees
        of trustworthiness which permit the admission of a hearsay statement under the excited
        utterance exception. It is important to note that none of these factors, except the
              rement that the declarant have witnessed the startling event, is in itself_iispositive
        Rather, the factors are to be considered in all the surrounding circumstances to
        determine whether a statement is an excited utterance.




                                                    4
                                                                        Circulated 11/24/2015 02:47 PM
                                                                        Circulated 11/24/2015       PM




 Id. (quotations and citations omitted). "The crucial question, regardless of the time lapse, is

 whether, at the time the statement is made, the nervous excitement continues to dominate while

 the reflective processes remain in abeyance." Id.

        Here, Jackson witnessed the shooting. She was in the park and saw the Defendant

 arguing with Kevan Connelly and Braheem Connelly. N.T., 4/22/14 (under a separate cover), at

 8- l 0. She heard gun fire and saw that her son was in the crossfire. Id. at 12 -13. Finally, Jackson

saw that Kevan Connelly had been shot. Id. at 13.

        Jackson had the phone conversation with her brother the day after the shooting. During

the conversation, Jackson talks very quickly and has an excited tone. Her statement that she saw

the Defendant shoot Kevan Connelly is not in response to a question. When listening to the call,

it is apparent that   Jackson's excitement continued to dominate while her reflective processes

remained in abeyance. Therefore, the call was properly admitted under the excited utterance

exception to the hearsay rule.


Ill. Conclusion
        For the forgoing reasons, the Court respectfully requests that its Order of November 10,

2014 be affirmed.



                                                               By the Court,




                                                              Nancy L. Butts, Presi

cc:   -Donald F. Martino, Esq.
       DA




                                                   5